87 F.3d 1323
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Scott J. GABRIELE, Defendant-Appellant.
No. 95-50352.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1996.*Decided June 11, 1996.

Before:  FARRIS, FERNANDEZ, and THOMAS, Circuit Judges.
ORDER
Pursuant to a joint motion filed by the government and Scott J. Gabriele, we hereby REVERSE the district court's imposition of an upward departure based on criminal convictions that were not counted towards Gabriele's criminal history category because of their age.   We VACATE Gabriele's sentence and REMAND for imposition of the 16 month sentence that the district court indicated it would impose if we reversed the upward departure based on Gabriele's criminal history.
REVERSED, VACATED, and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4